461 F.2d 1267
James Henry EISENHARDT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-3266.
United States Court of Appeals,Fifth Circuit.
July 7, 1972.

James Henry Eisenhardt, pro se.
Robert W. Rust, U. S. Atty., Miami, Fla., for respondent-appellee.
Before GEWIN, AINSWORTH, and SIMPSON, Circuit Judges.

BY THE COURT:

1
It is ordered that the portion of this appeal involving denial of relief under 28 U.S.C. Sec. 2255 is hereby dismissed as being moot, it appearing that the District Court has granted such relief to the appellant in another proceeding.


2
It is further ordered that the portion of this appeal involving the District Court's refusal to issue arrest warrants for certain named individuals, and appealing the District Judge's refusal to recuse himself, is hereby dismissed as being frivolous.  See Local Rule 20.